Title: To Thomas Jefferson from Létombe, 3 August 1786
From: Létombe (La Tombe), Philippe de
To: Jefferson, Thomas



Monsieur
Boston, 3. auguste 1786.

J’ai L’honneur d’informer votre Excellence que J’ai remis à M. le Jay, aussitot mon arrivée à New york, les deux Lettres qu’Elle avoit bien voulu me confier. Je me suis acquitté de cette Commission avec Zéle, avec empressement Et Je desirerois trouver les occasions de vous donner, Monsieur, des Preuves de mon dévouement.
Je suis, avec Respect, de votre Excellence Le très-humble et très-obeissant Serviteur,

de Letombe

